1

2

3                              UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                ***

6     SCOTT CASTEEL,                                   Case No. 3:19-cv-00342-MMD-WGC

7                                  Petitioner,                        ORDER
             v.
8

9     BRIAN E. WILLIAMS, SR., et al.,

10                             Respondents.

11

12          Respondents’ response to Petitioner’s habeas petition was due December 20,

13   2019, (ECF Nos. 5, 12, 14.) On December 18, 2019, Respondents filed a motion for

14   extension of time requesting a 32-day extension to January 21, 2020, to file their response.

15   (ECF No. 15.) Respondents’ counsel states that the extension of time is necessary in order

16   to obtain the complete state court record for the case.

17          The Court finds that Respondents’ motion for extension of time is made in good

18   faith and not solely for the purpose of delay, and that there is good cause for the extension

19   of time requested.

20          It is therefore ordered that Respondents’ motion for enlargement of time (ECF No.

21   15) is granted. Respondents will have until and including January 21, 2020, to file their

22   response to the habeas petition.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
1           It is further ordered that, in all other respects, the schedule for further proceedings

2    set forth in the order entered July 9, 2019, (ECF No. 5) will remain in effect. Therefore, if

3    Respondents file an answer, Petitioner will have 60 days to file a reply; if Respondents file

4    a motion to dismiss, Petitioner will have 60 days to file a response to the motion to dismiss.

5           DATED THIS 20th day of December 2019.

6

7

8                                               MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
